ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                        )
                                                     )
The Boeing Company                                   )   ASBCA Nos. 58858, 58859, 58860
                                                     )
Under Contract No. FA8750-06-C-0097 et al.           )

APPEARANCES FOR THE APPELLANT:                           Karen L. Manos, Esq.
                                                         Dhananjay S. Manthripragada, Esq.
                                                          Gibson, Dunn & Crutcher LLP
                                                          Washington, DC

APPEARANCES FOR THE GOVERNMENT:                          E. Michael Chiaparas, Esq.
                                                          DCMA Chief Trial Attorney
                                                         Robert L. Duecaster, Esq.
                                                          Trial Attorney
                                                          Defense Contract Management Agency
                                                          Manassas, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 9 July 2014


                                             ~~p~Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58858, 58859, 58860, Appeals of
The Boeing Company, rendered in conformance with the Board's Charter.

       Dated:

                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals